
	
		I
		111th CONGRESS
		1st Session
		H. R. 4295
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to establish and carry out a program to provide loans directly
		  to small business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Emergency Capital Assistance Act of
			 2009.
		2.Small business
			 direct lending program
			(a)EstablishmentThe Administrator of the Small Business
			 Administration shall establish and carry out a program under which the
			 Administrator is authorized to make loans directly to eligible small business
			 concerns (in this section referred to as the program).
			(b)AdministrationExcept
			 as otherwise provided under this section and to the extent practicable, the
			 Administrator of the Small Business Administration shall carry out the
			 program—
				(1)using the
			 administrative resources of the Small Business Administration; and
				(2)in a manner
			 similar to the loan program under section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)).
				(c)Use of loan
			 fundsAmounts from a loan made under the program may be used by a
			 small business concern for the operation or expansion of such concern or for
			 any other purpose allowed under section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)).
			(d)Loan
			 amountThe maximum amount of a loan made under the program shall
			 be $1,500,000.
			(e)Loan
			 termThe maximum term for
			 repayment of a loan made under the program shall be 25 years.
			(f)Loan interest
			 rateThe interest rate with respect to a loan made under the
			 program shall be the sum of—
				(1)4.75 percent;
			 and
				(2)the prime rate (as
			 determined by the Administrator of the Small Business Administration).
				(g)Accountability
				(1)SBA
			 reportsNot later than 30
			 days after the date of enactment of this Act and every month thereafter, the
			 Administrator of the Small Business Administration shall submit to the
			 Committee on Small Business of the House of Representatives and the Committee
			 on Small Business and Entrepreneurship of the Senate a report
			 describing—
					(A)the number of
			 loans made under the program;
					(B)the amounts of
			 loans made under the program;
					(C)the uses of loans
			 made under the program;
					(D)repayment progress with respect to loans
			 made under the program;
					(E)the default rate
			 with respect to loans made under the program; and
					(F)other relevant
			 information with respect to the program.
					(2)GAO
			 reports
					(A)ReviewThe Comptroller General of the United
			 States shall conduct a review of the program to evaluate the effectiveness of
			 the program and identify any waste or abuse relating to the program.
					(B)ReportsNot later than 90 days after the date of
			 enactment of this Act and quarterly thereafter, the Comptroller General shall
			 submit to the Committee on Small Business of the House of Representatives and
			 the Committee on Small Business and Entrepreneurship of the Senate a report
			 describing the results of the review conducted under subparagraph (A).
					(h)DefinitionsIn
			 this section, the following definitions apply:
				(1)Eligible small
			 business concernThe term eligible small business
			 concern means a small business concern that the Administrator of the
			 Small Business Administration determines—
					(A)is economically
			 healthy;
					(B)has good credit;
			 and
					(C)is unable to obtain a loan on reasonable
			 terms from a non-Federal source (which may be demonstrated with respect to a
			 small business concern by evidence that a lender discontinued a line of credit
			 of such concern notwithstanding the good credit of such concern).
					(2)Small business
			 concernThe term small business concern has the
			 meaning given such term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
				(i)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Administrator of the Small Business
			 Administration $10,000,000,000 to carry out the program, including the hiring
			 of necessary personnel.
			(j)TerminationThe
			 program shall terminate on the date that is 2 years after the date of enactment
			 of this Act.
			
